Citation Nr: 0812679	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  When this issue was before the Board in May 
2006, it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.

The Board notes that the decision in this case to grant a 100 
percent schedular evaluation for PTSD represents a complete 
grant of the benefit sought on appeal, and renders moot the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.


FINDING OF FACT

The occupational and social impairment from the veteran's 
PTSD more nearly approximates total than deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to the complete benefit sought on 
appeal.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was admitted to a VA hospital in August 2004 and 
reported that he was experiencing problems with sleep 
disturbance, nightmares, and anxiety attacks.  He reported 
that he felt on edge all the time and that he worried about 
everything.  He related that he was depressed and had 
infrequent suicidal thoughts.  He denied audio and visual 
hallucinations, but said he felt paranoid all the time.  On 
mental status evaluation, the veteran's affect was slightly 
constricted and his mood was euthymic.  His insight and 
judgment were good.  The diagnosis on discharge was PTSD.  
The Global Assessment of Functioning score was 48.  

On VA psychiatric examination in April 2005, the veteran 
complained of nightmares, sweating, being unhappy, and that 
he had little interest in anything.  On mental status 
evaluation, he had little spontaneous speech.  His answers to 
questions were logical, relevant and coherent.  There was no 
loose thought association, tangentiality or 
circumstantiality.  There were no paranoid or grandiose 
delusions.  The veteran admitted to getting into fights three 
to four months earlier.  He reported panic attacks which he 
said occurred when he was in crowds.  He asserted that during 
the attacks, he felt jittery and nervous.  The veteran's mood 
was depressed and his affect was mood congruent.  He endorsed 
problems staying asleep at night.  He was oriented to person 
and place, but said he did not know the day.  The diagnoses 
were PTSD, and major depressive disorder, severe.  The Global 
Assessment of Functioning score was 50.

VA outpatient treatment records dated from 2004 to 2007 have 
been associated with the claims folder.  It was noted in 
March 2005 that the veteran felt distant and cut off from 
others, including his spouse.  He said he was emotionally 
numb and that he could never relax.  He described problems 
with irritability and anger on a daily basis.  The examiner 
characterized most of the veteran's symptoms as being severe.  
She commented that the veteran's PTSD symptoms had caused 
functional impairment in all spheres of his life, and that 
they were severe.  The diagnoses were PTSD, chronic, severe; 
major depressive disorder; and panic disorder.  The Global 
Assessment of Functioning score was 40/42.  It was noted in 
January 2006 that he was being followed for severe PTSD and 
depression.  It was reported that he had been having a bad 
period of extreme hyperarousal and irritability.  He was 
feeling edgy and depressed.  It was noted that he had 
recently killed his dog because it was barking.  The veteran 
stated that he told his wife that the dog had died due to an 
accident, but he said that he was disturbed by what he had 
done.  It was noted that the most recent Global Assessment of 
Functioning score was 44 in October 2005.  

An update of the March 2005 report summarized above was done 
in August 2006.  It was noted that the veteran's PTSD had 
caused him problems at work (prior to his retirement), and 
that if he had not had a supervisor who overlooked his anger 
outbursts, he would have lost his job due to PTSD.  It was 
further indicated that the veteran's problems with PTSD had 
affected his concentration and led to depression.  His PTSD 
was again described as severe.  The examiner commented that 
due to the problems detailed in the report, the veteran was 
not employable, as even minor stress exacerbated his PTSD 
symptoms.  It was also concluded that the veteran's life was 
very constricted due to his severe PTSD and related 
depressive symptoms.  The diagnoses were PTSD, chronic, 
severe; major depressive disorder; and panic disorder, with 
agoraphobia.  The Global Assessment of Functioning score was 
40/41.  The examiner stated that the veteran's Global 
Assessment of Functioning scores had remained consistently in 
the low 40's since he had been treated at the VA mental 
health clinic.  In addition, the examiner observed that the 
veteran had a flattened affect and difficulty connecting with 
feelings of warmth or other tender feelings.  The veteran had 
evidence of social impairment, and the examiner pointed out 
that the veteran had socialized prior to service, but was now 
a loner and had a very distant relationship with his wife.  

The Board acknowledges that following a VA psychiatric 
examination in January 2007, the examiner conceded that the 
veteran had PTSD, but commented that it was no worse than his 
current rating.  He pointed out that the veteran was relaxed 
during the interview and stated that it was his opinion that 
the veteran's main problems stemmed from his personal 
choices.  The veteran's only specific reference to trauma 
from Vietnam was the fact that he experienced nightmares 
three to four times a week.  The examiner also noted that 
psychological testing suggested the possibility that the 
veteran might have exaggerated his symptoms during the 
interview.  The diagnoses were PTSD, mood and impulse 
disorder, not otherwise specified, personality disorder, not 
otherwise specified with narcissistic and antisocial 
features.  The Global Assessment of Functioning score 
associated with both PTSD and the mood disorder was 60.  In 
April 2007, the examiner reviewed the claims folder, 
including the January and August 2006 reports described 
above, and confirmed his opinion expressed at the time of the 
January 2007 VA psychiatric examination.  

In August 2007, the veteran was again afforded a VA 
psychiatric examination.  The examiner noted that the veteran 
was highly withdrawn and quiet, and his affect was very flat.  
The veteran was well-oriented and coherent.  His responses 
were clear, relevant and goal-directed.  He reported a 
seriously depressed mood and endorsed severe symptoms of 
PTSD, as well as major depressive disorder.  The examiner 
observed that the veteran had an extensive and long-term 
treatment record with mental health professionals at VA.  He 
pointed out that the record indicated consistent agreement in 
the assigned diagnoses and Global Assessment of Functioning 
score among multiple mental health professionals.  The record 
demonstrated a clear pattern of consistent Global Assessment 
of Functioning scores in the low 40's.  The examiner added 
that the veteran's medical record showed that he had been 
compliant with his treatment regimen and had regularly 
attended outpatient mental health treatment.  He opined that 
the mental health professionals who had been treating the 
veteran over an extended time were able to form a more 
complex understanding of the veteran.  Therefore, as rated by 
the Global Assessment of Functioning scale, the veteran's 
overall level of functioning was more likely than not most 
accurately assessed as in the low 40's.  The diagnoses were 
PTSD, chronic, severe; and major depressive disorder, 
recurrent, severe without psychotic features.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Almost all of the Global Assessment of Functioning scores 
assigned during the period pertinent to this claim have been 
indicative of serious impairment and an inability to maintain 
employment.  In addition, the record reflects that the 
veteran has been unemployed throughout the period of the 
claim and that he is socially isolated with the exception of 
a distant relationship with his wife.  In the Board's 
opinion, the VA outpatient treatment records, the VA 
psychiatric examination of April 2005, and the opinion of the 
VA examiner in August 2007, provide a reasonable basis for 
concluding that the social and occupational impairment from 
the veteran's PTSD more nearly approximates total than 
deficiencies in most areas.  Accordingly, the veteran is 
entitled to a 100 percent rating for PTSD.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


